WALDEN, Judge.
This is an appeal from an order granting appellee State Farm Fire and Casualty Company’s motion for summary judgment and denying James Edward Croland liability coverage and from a final summary judgment in favor of appellee. We affirm upon the authority of Hartford Fire Insurance Co. v. Spreen, 343 So.2d 649 (Fla.3d DCA 1977); Clemmons v. American States Insurance Company, 412 So.2d 906 (Fla.5th DCA 1982), pet. for rev. denied, 419 So.2d 1196 (Fla.1982); Darragh v. Brock, 366 So.2d 801 (Fla.1st DCA 1979).
As in Hartford Fire Insurance Co. v. Spreen, the record reflects that Croland acted to cause harm to appellant Kenneth Beaton. Croland twice admitted in his deposition that he intended to hit Beaton. The trial court expressly found:
That in the instant case Mr. James Edward Croland, committed an assault and battery upon Mr. Kenneth Beaton. Mr. Croland reacted to deliberately hit Mr. Beaton and, therefore, said actions were expected or intended by the insured. The bodily injury suffered by Mr. Beaton was expected or intended by the insured Mr. Croland and, therefore, the Plaintiff, State Farm Fire & Casualty Company’s Motion For Summary Judgment is hereby granted and the court finds no coverage extended to Defendant, James Edward Croland, in this matter. See Hartford Fire Insurance Co. v. Donald Spreen, et al., 343 So.2d 649 (Fla.3d DCA 1972 [1987]).
This case is to be distinguished from Zordan By and Through Zordan v. Page, 500 So.2d 608, 610 (Fla.2d DCA 1986), where the record reflected no determination by the trial court of the subjective intent of the insured or any resolution of other factual issues relevant to determining the insured’s intent.
AFFIRMED.
HERSEY, C.J., and GLICKSTEIN, J., concur.